 



Exhibit 10.2

1

(DDI LOGO) [a13340a1334001.gif]
 
October 10, 2005
Diane N. Brundage
930 Meadow Road
Aptos, CA 95003
Re: Severance Agreement
Dear Diane,
As per the letter dated September 29, 2005 from Dynamic Details, Incorporated
(“DDI” or the “Company”) and you regarding your terms of employment, following
are the terms of your severance agreement with DDI effective as of the date
hereof:
1. Definitions.

  1.1   “Cause” as used herein shall mean:

  a.   willful refusal to perform, in any material respect, your duties or
responsibilities for DDI;     b.   material breach of your duties or
responsibilities to DDI;     c.   gross negligence or willful disregard in the
performance of your duties or responsibilities;     d.   willful disregard, in
any material respect, of any financial or other budgetary limitations
established for you in good faith by the Board of Directors of DDI if continuing
after written notice;     e.   engaging in conduct that causes material and
demonstrable injury, monetarily or otherwise, to DDI, including, but not limited
to, misappropriation or conversion of DDI’s assets; or     f.   conviction of or
entry of a plea of nolo contendere to a felony.

     1.2 “Change of Control” means (A) the acquisition of 50 percent or more of
each class of the outstanding shares of the Company by a third party which is
not a member of a Controlled Group (within the meaning of the Internal Revenue
Code) including the Company, (B) a merger, consolidation or other reorganization
of the Company (other than reincorporation), if after giving effect to such
merger, consolidation, or other reorganization, the shareholders of the Company
immediately prior to such merger, consolidation, or other reorganization do not
 

Dynamic Details Incorporated, 1220 Simon Circle, Anaheim, California 92806
714/688-7200 Direct, 714/688-7640 Facsimile



--------------------------------------------------------------------------------



 



2

represent a majority in interest of the holders of voting securities (on a fully
diluted basis) with the ordinary power to elect directors of the surviving
entity after such merger, consolidation or other reorganization, or (C) the sale
of all or substantially all of the assets of the Company to a third party who is
not a member of a Controlled Group (within the meaning of the Internal Revenue
Code) including the Company.
     1.3 “Company” means DDI, a Successor Employer or an employer following a
Change of Control.
     1.4 “Disability” means a physical or mental condition that renders you
unable to perform the essential functions of your job with or without a
reasonable accommodation for a period of 180 consecutive days or more.
     1.5 “Good Reason” shall mean the occurrence of one or more of the following
with respect to you: (i) a material reduction in compensation or benefits;
(ii) involuntary relocation of primary work location more than 50 miles from the
current location; and/or (iii) in the event of a Change of Control, the
Successor Employer fails to offer you a position having responsibilities,
compensation and benefits substantially similar to those enjoyed by you
immediately preceding the Change of Control.
     1.6 “Severance Payment” means the compensation paid to you pursuant to
Section 3 following termination of your employment with the Company.
     1.7 “Successor Employer” means any employer that acquires, through a stock
purchase or merger, or through an asset purchase, or otherwise, part or all of
the Company or an employer following a Change of Control.
2. General Eligibility.
     2.1 Eligibility To Participate. You are eligible to receive severance
payments hereunder only if all of the following conditions are met: (1) your
employment with the Company or a Successor Employer is involuntarily terminated
by action of the Company or a Successor Employer, as the case may be, for
reasons other than Cause or voluntarily terminates for Good Reason; (2) such
termination described in the immediately preceding clause occurs during the
Severance Term; (3) you sign a release as provided in section 3.2; and
(4) Severance Payments to you are not excluded under Section 3.4.
     2.2 Exclusions. You are not entitled to a Severance Payment in the event
of:

  a.   termination of employment for Cause;     b.   death;     c.   Disability;
or

 

Dynamic Details Incorporated, 1220 Simon Circle, Anaheim, California 92806
714/688-7200 Direct, 714/688-7640 Facsimile



--------------------------------------------------------------------------------



 



3

  d.   voluntary termination of employment by you for any reason other than for
“Good Reason.”

3. Amount and Form of Benefits.
     3.1 Severance Payment Amount. To the extent that you meet all of the terms
and conditions of this Plan and are involuntarily terminated without Cause or
voluntarily terminate employment with the Company or a Successor Company for
Good Reason during the time period commencing on the Effective Date and ending
on December 31, 2006 (the “Severance Term”), you shall be eligible to receive a
severance benefit equal to your then current annual base salary in effect as of
the date of termination.
     3.2 Release. No Severance Payment or other benefit shall be made or
provided to you unless you provide a signed release of employment-related and
other claims in such form as DDI may require.
     3.3 Form and Time of Severance Payment. Severance payments shall be subject
to payroll taxes and other withholdings under DDI’s or a Successor Employer’s
standard payroll practices, as applicable, and shall be paid, in the Company’s
discretion, either (a) as salary continuation on regularly scheduled payroll
dates for the duration of the 12 month period following your termination, or
(b) as a lump sum, in either case of (a) or (b) commencing within 30 days after
the effective date of a release executed by you in accordance with Section 3.2.
Notwithstanding anything herein to the contrary, to the extent that the Company
in good faith determines that any payment pursuant to this Section 3 provides
for a “deferral of compensation” under Section 409A of the Internal Revenue
Code, as amended (“Section 409A”), no amounts shall be payable to Executive
pursuant to this Section 3 prior to the earlier of (i) Executive’s death or
“disability” (within the meaning of Section 409A(a)(2)(C)), or (ii) the date
that is six months following the date of Executive’s “separation from service”
with the Company (within the meaning of Section 409A).
     3.4 Health Insurance Benefits. If you timely elect to receive COBRA
coverage for health insurance under DDI’s group health insurance plan, DDI
agrees to reimburse COBRA premiums made by you for the period of time commencing
with your termination date and ending with the earlier of (i) the 12 month
anniversary of your termination date, and (ii) the date upon which you become
eligible to participate in the health insurance plan of a subsequent employer
without limitation for pre-existing conditions.
     3.5 Plant Shut-Down or Mass Layoff. If you are laid off or discharged
because of a plant shut-down or mass layoff to which the Worker Adjustment and
Retraining Notice Act of 1988 (“WARN”) applies, Severance Payments shall not be
available except as provided in this subsection. In accordance with WARN, an
employee shall be given either 60 days’ notice of termination of employment,
60 days’ pay in lieu of notice, or a combination of notice and pay in lieu of
notice the total of which equals not less than 60 days. The amount of Severance
Payments to which you are entitled hereunder shall be determined by subtracting
the number of days’ pay in lieu of notice that you receive pursuant to WARN from
the amount of Severance Payments to which you would be otherwise entitled under
this Section 3. If the pay in lieu of
 

Dynamic Details Incorporated, 1220 Simon Circle, Anaheim, California 92806
714/688-7200 Direct, 714/688-7640 Facsimile



--------------------------------------------------------------------------------



 



4

notice under WARN exceeds that Severance Payment amount the you will be entitled
to no Severance Payments under this Plan.
     3.6 Corporate Transactions and Change of Control. The obligations of this
letter agreement shall be binding on a Successor Employer.
4. Source of Payments. All Severance Payments will be paid in cash from the
general funds of the Company; no separate fund will be established hereunder.
5. Inalienability. In no event may you sell, transfer, anticipate, assign or
otherwise dispose of any right or interest hereunder. At no time will any such
right or interest be subject to the claims of creditors, nor liable to
attachment, execution or other legal process.
6. Applicable Law. The provisions herein will be construed, administered and
enforced in accordance with the laws of the State of California.
7. Severability. If any provision herein is held invalid or unenforceable, its
invalidity or unenforceability will not affect any other provision herein, and
the other terms herein will be construed and enforced as if such provision had
not been included.
8. No Employment Rights. Nothing herein shall be held or construed to confer
upon you the right to a continuation of employment by DDI, nor constitute a
contract of employment, express or implied. Nothing herein is intended to alter
your “AT-WILL” status, it being understood that your employment can be
terminated at any time by either DDI or you with or without notice, with or
without cause.
9. Integration Clause/Modification. This letter constitutes the entire agreement
between the Company and you with respect to the subject matter hereof and
supercedes all prior agreements on such subject (whether written or oral). The
provisions herein may not be modified, except by action of the Compensation
Committee of DDi Corp., which committee reserves the rights to amend, modify or
terminate the provisions hereof in its discretion.
 

Dynamic Details Incorporated, 1220 Simon Circle, Anaheim, California 92806
714/688-7200 Direct, 714/688-7640 Facsimile



--------------------------------------------------------------------------------



 



5

Please indicate your agreement to the foregoing by placing your signature in the
acknowledgement block below and returning an executed copy of this letter to the
undersigned.
Sincerely,
/s/ BRUCE D. MCMASTER
                                                                                                    
Bruce D. McMaster
President and CEO
Dynamic Details, Incorporated

            Acknowledged and Agreed:

/s/ DIANE N. BRUNDAGE
                                                                                                    
Diane N. Brundage    

 

Dynamic Details Incorporated, 1220 Simon Circle, Anaheim, California 92806
714/688-7200 Direct, 714/688-7640 Facsimile